United States Department of Labor
Employees’ Compensation Appeals Board
_________________________________________
T.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Horseheads, NY, Employer
_________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0919
Issued: July 12, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 1, 2016 appellant filed a timely appeal from a February 9, 2016 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish a left elbow condition
causally related to factors of her federal employment.
On appeal appellant contends that her work duties contributed to her left elbow condition
and resultant surgery.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On May 13, 2015 appellant, then a 53-year-old rural mail carrier, filed an occupational
disease claim (Form CA-2) under OWCP File No. xxxxxx703 alleging that on February 17, 2014
she first realized that her left cubital tunnel syndrome was aggravated by her previously accepted
January 24, 2013 left elbow injury (OWCP File No. xxxxxx331) and her work duties. In an
accompanying statement dated February 14, 2015, she indicated that she had a prior accepted
traumatic injury claim for a left elbow contusion and left forearm strain sustained on January 24,
2013 under OWCP File No. xxxxxx331.2 Appellant described the medical treatment she
received for these conditions and the development of her current left elbow condition and
medical treatment. She also described her work duties which involved lifting, grasping, and
casing mail, pulling down four to eight trays of mail a day, loading bundles weighing 10 to 20
pounds and trays into her postal vehicle, delivering and picking up mail from 499 mailboxes on
her route, and placing collected mail and parcels in their designated location. Appellant did not
stop work when she filed her claim.
In an April 13, 2015 letter, Dr. Saeed A. Bajwa, a Board-certified neurosurgeon, noted
that appellant had been under his care for ulnar neuropathy since January 16, 2014. He noted
that on January 24, 2013 she apparently sustained a left elbow injury triggered by her left cubital
tunnel syndrome. Dr. Bajwa also noted that as a rural carrier appellant had to twist her arm and
hand multiple times during her daily work. He opined that these duties further aggravated and
contributed to her left cubital tunnel syndrome that required surgery on May 28, 2014.
By letter dated July 2, 2015, OWCP informed appellant of the deficiencies in her claim
and afforded her 30 days to submit additional factual and medical evidence.
In a July 24, 2015 letter, appellant indicated that the duration she performed the daily
work duties was set forth in her February 24, 2015 statement. For 20 years she sorted mail 1½
hours, bundled mail 30 minutes, loaded and unloaded mail 15 minutes, and delivered mail 3½ to
4 hours.
In an August 7, 2015 decision, OWCP denied appellant’s occupational disease claim. It
found that she failed to submit a rationalized medical opinion to establish that her left cubital
tunnel syndrome was causally related to the accepted employment factors.
By letter dated and received on November 17, 2015, appellant, through her thenrepresentative, requested reconsideration and submitted medical evidence. In a November 7,
2015 letter, Dr. Thomas R. Mitchell, a Board-certified family practitioner, advised that appellant
suffered from cubital tunnel syndrome. He opined that her rural mail carrier job, which involved

2

In a July 22, 2014 decision, OWCP denied authorization for revised ulnar nerve surgery. It found that the
medical evidence of record did not establish that the proposed surgery was causally related to the January 24, 2013
employment-related injuries. In an August 8, 2014 decision, OWCP denied appellant’s claim for a recurrence of
disability on May 28, 2014. It found that the medical evidence of record did not establish a material worsening of
her employment injuries. On November 19, 2014 OWCP denied modification of the August 8, 2014 decision
denying appellant’s recurrence claim. OWCP File No. xxxxxx331 is not before the Board on the present appeal.

2

repetitive use of both extremities, certainly contributed to her condition and subsequent May 28,
2014 surgery.
In a February 9, 2016 decision, OWCP denied modification of the August 7, 2015
decision. It again found that appellant failed to submit a rationalized medical opinion to
establish that her left cubital tunnel syndrome was caused by the accepted work factors.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.3 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.4
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish a causal relationship is rationalized medical opinion
evidence. The opinion of the physician must be based on a complete factual and medical
background of the employee, must be one of reasonable certainty, and must be supported by
medical rationale explaining the nature of the relationship between the diagnosed condition and
the specific employment factors identified by the employee.5
ANALYSIS
OWCP accepted as factual that appellant performed repetitive work duties as a rural mail
carrier. The Board finds, however, that the medical evidence of record is insufficient to establish
that she sustained left cubital tunnel syndrome caused or aggravated by the accepted work
factors.
Drs. Bajwa and Mitchell found that appellant had left cubital tunnel syndrome. The
physicians opined that her condition which required surgery on May 28, 2014 was causally
related to her work duties as a rural carrier. Dr. Bajwa noted that appellant had to twist her arm
3

C.S., Docket No. 08-1585 (issued March 3, 2009); Elaine Pendleton, 40 ECAB 1143 (1989).

4

S.P., 59 ECAB 184 (2007); Victor J. Woodhams, 41 ECAB 345 (1989); Joe D. Cameron, 41 ECAB 153 (1989).

5

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, id.

3

and hand multiple times while performing her daily work duties. Dr. Mitchell noted that her
work duties involved repetitive use of both extremities. Although the physicians opined that
appellant’s left elbow condition was related to her duties as a rural mail carrier, the Board finds
that they did not provide any medical rationale to support their opinion of causal relationship.
The Board has found that a medical report is of limited probative value on the issue of causal
relationship if it contains a conclusion regarding causal relationship which is unsupported by
medical rationale.6 Neither Dr. Bajwa nor Dr. Mitchell explained how the accepted repetitive
work duties caused or aggravated appellant’s left cubital tunnel syndrome for which she
underwent surgery. Moreover, neither physician provided a history of her medical background
or detailed objective findings supporting the existence of a left elbow condition and their opinion
on causal relationship. The Board finds that the lack of medical rationale significantly
diminishes the probative value of the opinions of Drs. Bajwa and Mitchell.7
Appellant’s belief that factors of employment caused or aggravated her condition is
insufficient, by itself, to establish causal relationship.8 The issue of causal relationship is a
medical one and must be resolved by probative medical opinion from a physician. The Board
finds that there is insufficient medical evidence of record to establish that appellant’s left elbow
condition was caused or aggravated by the established employment factors. Appellant did not
meet her burden of proof.
On appeal appellant contends that her work duties contributed to her left elbow condition
and resultant surgery. The Board finds that the weight of the medical evidence does not establish
that appellant’s left elbow condition, for which she underwent surgery on May 28, 2014, was
caused or contributed to by the accepted employment factors.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a left elbow
condition causally related to factors of her federal employment.

6

T.M., Docket No. 08-975 (issued February 6, 2009); S.E., Docket No. 08-2214 (issued May 6, 2009).

7

Deborah L. Beatty, 54 ECAB 340 (2003).

8

20 C.F.R. § 10.115(e); Phillip L. Barnes, 55 ECAB 426, 440 (2004).

4

ORDER
IT IS HEREBY ORDERED THAT the February 9, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 12, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

